Exhibit 10.20A

First Amendment to Employment Agreement

This First Amendment (the “Amendment “), is dated as of the 1st day of January
2008, between MHI Hospitality Corporation, a Maryland corporation (the “Company”
or “Employer”), and David R. Folsom (the “Executive”) and amends that certain
Employment Agreement dated January 9, 2006, between the Company and the
Executive (the “Employment Agreement”). The Company and Executive are sometimes
collectively referred to herein as the “Parties.”

WITNESSETH

WHEREAS, the Parties desire to amend the Employment Agreement to modify certain
provisions therein.

NOW THEREFORE, in consideration of the agreements contained herein, and
intending to be legally bound hereby, the Parties agree as follows:

Section 1: Pursuant to Section 13 of the Employment Agreement, the Employment
Agreement is amended as follows:

(i) Section 3(d) of the Employment Agreement shall be amended and restated in
its entirety as follows:

(d) Deferred Stock Grant. Conditioned upon and in consideration of Executive’s
employment through the dates set forth immediately below, and subject to the
provisions regarding termination payments in Section 6(g), unless otherwise
indicated, the following shares of fully vested and transferable stock will be
issued to Executive pursuant to the Company’s 2004 Long-Term Incentive Plan
under the following schedule:

 

  a. 0 shares issued in 2006 & 2007;

 

  b. 24,000 shares will be issued on January 1, 2008, of which 10,000 shares
will vest on January 1, 2008 and 14,000 shares will vest and become transferable
on January 1, 2011;

 

  c. 10,000 shares will be issued and vest on January 1, 2009;

 

  d. 10,000 shares will be issued and vest on January 1, 2010;

 

  e. 16,000 shares will be issued and vest on January 1, 2011.

Subject to Section 6, provided Executive is employed by Company on December 31,
2010, the 14,000 shares of stock granted under subsection (b) will vest and
become transferable and the 16,000 shares of stock granted under subsection
(e) will be issued and vest regardless of whether this Agreement is renewed.
Shares issued pursuant to this section, will accrue and pay dividends even if
such shares are not fully vested upon issuance. Executive shall not sell,
convey, gift, hypothecate, assign or otherwise transfer any shares issued
pursuant to this section that are issued but unvested.

(ii) Section 6(g)(iii) of the Employment Agreement shall be amended and restated
in its entirety as follows:

(iii) Termination for Cause or By Executive without Good Reason. In the event
that during the Employment Term the Executive’s employment is terminated by the
Company for



--------------------------------------------------------------------------------

Cause or by the Executive by resignation without Good Reason, the Company shall
pay to the Executive the Accrued Compensation. If Executive’s employment is
terminated by the Company for Cause, or by the Executive by resignation without
Good Reason, Executive shall not be entitled to receive any shares under
Section 3(d) that were not issued prior to the date Executive’s employment
terminates and any shares issued prior to such date that are unvested as of such
date shall be forfeited to the Company without the payment of any consideration.
Such payments shall be made no later than sixty (60) days after the close of the
year in which earned.

Section 2. Remainder of Employment Agreement. Except as set forth in this
Amendment, the provisions of the Employment Agreement remain in full force and
effect without change, amendment, modification or waiver.

Section 3. References. From and after the date of this Amendment, all references
to the Employment Agreement shall be deemed to be references to the Employment
Agreement as amended by this Amendment.

Section 4. Counterparts. This Amendment may be executed in several facsimile or
electronic counterparts, each of which shall be an original and all of which
constitute one and the same instrument.

Section 5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Maryland without regard to conflict of
laws principles.

Section 6. Necessary Authorization. Each Party represents and warrants that it
has the necessary corporate and/or legal authority to enter into this Amendment
and that individuals executing this Amendment have been duly authorized to do so
and that such execution creates a valid, binding, and legally enforceable
obligation of each Party.

[signatures follow on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
and delivered as of the date first above written.

 

MHI HOSPITALITY CORPORATION By:  

/s/ Andrew M. Sims

  Andrew M. Sims   Chief Executive Officer

/s/ David R. Folsom

David R. Folsom

Executive Vice President and

Chief Operating Officer